       Case 4:20-cv-00881-BRW-JJV Document 4 Filed 08/21/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

LATRISA CARTER                                                                        PLAINTIFF

v.                                  4:20-cv-00881-BRW-JJV

MONDUL, et al.                                                                     DEFENDANTS

                                               ORDER


       On August 3, 2020, Plaintiff Latrisa Carter (“Plaintiff”) filed a complaint pursuant to

42 U.S.C. § 1983 (Doc. No. 1). Plaintiff sued individuals she identified as employees of the

Danville, Virginia, City Jail. (Doc. No. 1.)

       The interests of justice would best be served by transferring this case to the United States

District Court for the Western District of Virginia pursuant to 28 U.S.C. § 1406(a) and 28 U.S.C.

§ 1391(b). Accordingly, the Clerk of the Court is directed to transfer this case within a reasonable

time to the United States District Court for the Western District of Virginia.

       IT IS SO ORDERED this 21st day of August 2020.



                                                      ____________________________________
                                                      JOE J. VOLPE
                                                      UNITED STATES MAGISTRATE JUDGE
